Citation Nr: 0501989	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
as secondary to service-connected keloid scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from August 1971 to April 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The denial was confirmed and continued in 
December 2002.  The appeal continues.  


FINDING OF FACT

There is no current evidence of a psychiatric disorder.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a VCAA letter in May 2002 
and a statement of the case (SOC) in March 2003.  By means of 
these documents, the veteran was told of the requirements to 
establish service connection and of the reason for the denial 
of his claim.  These documents advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In February 2001, this appeal ensued.  This was 
after the enactment of the VCAA in November 2000.  The 
veteran, however, was not provided VCAA notice until May 
2002.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The May 2002 letter and the March 2003 SOC clearly reflect 
that his claims were readjudicated based upon all the 
evidence of record with consideration of VCAA.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  An examination was conducted in October 2002.  The 
report of this examination is in the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.  

Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2004).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

A review of the SMRs reflects that the veteran was seen for a 
skin rash in 1974 and for growths on his chest in 1976.  At 
discharge, the condition was described as keloids on the 
chest and chin.  Service connection for this skin disorder 
was established upon rating decision shortly after service ( 
November 1977) and a noncompensable rating was assigned.  

In September 1981, the noncompensable rating for the 
veteran's skin disorder was increased to 10 percent, and in 
an October 1997 rating determination, the 10 percent rating 
was increased to 30 percent.  The 50 percent rating that is 
currently in effect for keloids scars was granted in a 
November 1999 rating decision.  

The claims file is replete with VA treatment records dated 
from shortly after service through 2002.  These documents 
essentially show treatment for conditions, to include the 
veteran's skin complaints.  They also reflect that the 
veteran was occasionally seen for complaints of anxiety, 
beginning in the early 1990s and that he took medications to 
relieve manifestations of this anxiety.  The various 
psychiatric diagnoses include anxiety disorder, paranoid 
traits, post-traumatic stress disorder, and a personality 
disorder, not otherwise specified.  

Because of the various diagnoses and to determine if there 
was a psychiatric condition secondary to the veteran's keloid 
scars, a VA examination was conducted in October 2002.  At 
that time, the veteran reported that he had a severe skin 
problem that caused him pain.  Because of his skin problems, 
he was unable to be outside in the heat, and also because of 
his lack of education, he was unable to work.  He denied any 
mental health treatment, but said that he had talked to a 
psychiatrist at one time.  

On mental status exam, he was fully alert and oriented times 
four.  No word finding difficulty or paraphasic errors were 
noted within the limits of testing.  The veteran showed no 
evidence of any problems with auditory comprehension for 
social conversation or formal commands.  His ability to learn 
new material over repeated trails and to retain this 
information over a period of 20-30 minutes was moderately 
impaired.  He had difficulty with spelling and with writing a 
simple sentence to dictation,, but the examiner opined that 
this likely due to poor education (dropped out while in the 
10th grade).  The veteran was not able to read or do simply 
mental arithmetic problems.  He denied any history of 
hallucinations.  He also did not admit to any history of 
depression or suicidal ideation.  He denied any problems with 
anxiety or anger.  The examiner noted that the veteran was 
cooperative while cognitively intact, he appeared to have 
borderline intelligence and a very poor education.  He was 
competent to manage his own funds.  The examiner found no 
evidence of any mental disorder.  

Analysis

Regarding the veteran's claim for a psychiatric disorder, the 
Board notes that a review of the record does not show that 
the veteran currently has a psychiatric condition.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a psychiatric disorder, the claim must be denied.

Even if earlier findings of psychiatric conditions, such as 
anxiety with paranoid traits, PTSD, and a personality 
disorder, not otherwise specified, had been corroborated in 
the 2002 exam, there is still no competent medical evidence 
which causally relates these findings to service, to include 
as secondary to a service-connected skin disability.  No 
psychiatric problems were noted during active service, and 
the record reflects that the veteran first complained of such 
many years after his discharge from service.  Moreover, as to 
the previous diagnosis of a personality disorder, not 
otherwise specified, it is again pointed out that such is not 
a disease or injury within the meaning of applicable 
legislation and not a disability for which service connection 
may be granted.  38 C.F.R. § 3.303(c) (2004).

Inasmuch as the evidence on file does not tend to show that 
the veteran has a current psychiatric condition which may be 
associated with his skin disorder, the Board must conclude 
that no additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  
Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disorder, and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


